NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAJENDER SINGH,                                 No.    15-70184

                Petitioner,                     Agency No. A088-717-769

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Rajender Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-1040 (9th

Cir. 2010), and we review de novo claims of due process violations in immigration

proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency as to whether Singh was arrested in India. See

Shrestha, 590 F.3d at 1046-47 (“Although inconsistencies no longer need to go to

the heart of the petitioner’s claim, when an inconsistency is at the heart of the

claim it doubtless is of great weight.”). In the absence of credible testimony, in

this case, Singh’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Singh’s CAT claim also fails because it is based on the same statements

found not credible, and Singh does not point to any evidence that compels the

finding that it is more likely than not he would be tortured by or with the consent

or acquiescence of the government if returned to India. See Shrestha, 590 F.3d at

1048-49.

      Finally, we reject Singh’s contentions as to the IJ’s denial of his request for a

change of venue, and his contention that he lacked competent interpretation. See


                                           2                                    15-70184
Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to

prevail on a due process claim).

      PETTION FOR REVIEW DENIED.




                                         3                                  15-70184